Citation Nr: 0633429	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  02-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include on a secondary basis to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO decision which, in 
pertinent part, denied service connection for hypertension 
and for headaches.

In August 2004, the Board remanded the case in order that a 
videoconference hearing before the Board could be scheduled.  
In November 2004, the veteran's hearing took place before the 
undersigned.

In March 2005, the Board issued a decision which denied the 
veteran's claims for service connection.  Thereafter, the 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In July 2006, 
the Court granted a Joint Motion for Remand, vacating the 
Board's March 2005 decision and remanding the claims for 
additional review and consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
hypertension and for headaches.  Specifically, he contends 
that his hypertension was caused or aggravated by his 
service-connected diabetes mellitus and/or PTSD.  He further 
alleges that his current headache disorder is the result of 
an inservice incident in which a tire blew up in his face in 
March 1968.

After reviewing the veteran's claims folder and the Joint 
Motion filed with the Court, the Board concludes that 
additional development is necessary in order to comply with 
the VA's duty to notify and assist. 38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159.  Specifically, the veteran 
should be provided with the appropriate examinations for the 
purpose of obtaining medical nexus opinions as to whether his 
headaches and hypertension are related to service.

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO must request that the veteran 
identify all sources of VA and non-VA 
treatment for his headaches, hypertension 
and service-connected PTSD, since July 
2003.  The RO must then attempt to obtain 
copies of all identified medical treatment 
records.  Regardless of the veteran's 
response, the RO must attempt to obtain 
all of the veteran's treatment records 
from the VAMC in Columbia, S.C., since 
July 2003.

2.  Thereafter, the RO should have the 
veteran undergo the appropriate VA 
examination(s) to determine the current 
existence and etiology of any hypertension 
found.  After a thorough review of the 
veteran's claims file, including his 
inservice and post service medical 
records, the examining physician should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
current hypertension was caused or 
aggravated (made worse) by his service-
connected PTSD.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

3.  The RO should then have the veteran 
undergo the appropriate VA examination(s) 
to determine the current existence and 
etiology of any headache disorder.  The 
claims folder is to be provided to the 
examiner for review in conjunction with 
the examination.  (The examiner should 
note that the service medical records 
reflect an injury to the veteran's eyes 
from an exploding tire in March 1968, but 
no complaints of or finding of chronic or 
migraine headaches.  A post service VA 
examination, dated in January 1969, noted 
the veteran's complaints of defective 
vision, causing severe headaches at 
times.).  All indicated tests and studies 
as deemed appropriate by the examiner 
must be accomplished and all clinical 
findings should be reported in detail.  
Based on a review of the claims folders 
and the examination of the veteran, the 
examiner should address the following 
questions as to the veteran's headaches:

Does the veteran have a chronic 
headache disorder?  If so, what is 
the diagnosis?  Is it at least as 
likely as not (i.e., is there a 
50/50 chance) that any currently 
diagnosed chronic headache disorder 
was incurred in or aggravated by 
military service?

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the 
veteran's claims for service connection 
for hypertension, to include on a 
secondary basis to service-connected 
PTSD; and service connection for 
headaches.  If either of these claims 
remains denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



